DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “processing unit” in claims 1 and 2, which is supported at least by the structure disclosed in Paragraph [0018] of the originally-filed Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20100181468 A1)[hereinafter “Nakamura”] and Wang et al. (US 20080149816 A1)[hereinafter “Wang”].
Regarding Claim 1, Nakamura discloses a rotary encoder comprising:
a rotary disk with an angle code; a light source for irradiating the angle code; a detector for reading the angle code; and a processing unit for acquiring a reading value f(θ) based on the angle code read by the detector, wherein a first light-emitting element is disposed at a position corresponding to an angle θ of the rotation [See Figs. 1,2 and associated text], and
See Fig. 6 and associated text].
	Nakamura fails to disclose that the light source includes a plurality of light-emitting elements,
that a second light-emitting element is disposed at a predetermined distance xL away from the first light-emitting element,
that every time the rotary disk is rotated by a predetermined angle, the processing unit is configured to acquire a reading value fii(θ+Φ) on the detector in the case of using the second light-emitting element,
and that the reading value error ΔΦi is due to deflection at an angle θ+Φ based on a difference h(θ+Φ) between the reading value fii(θ+Φ) and the reading value fi(θ+Φ).
	However, Wang discloses the use of a second light emitting element for a rotary encoder disposed at a distance from a first light emitting element for the purpose of determining a rotation error offset [See Fig. 8 and Paragraph [0055] – “Further, the controller 206 receives additional control signals from error detection unit 214. The error detection unit 214 includes a probe beam and a detector to probe the encoder/calibration pattern written on section 126 of substrate 120. As shown in FIG. 9, the encoder pattern 233 can reveal the errors of the starting encoder pattern 112.”].  It would have been obvious to duplicate the first light emitting element (creating a second light emitting element) to obtain a second set of rotation measurements and to calculate a difference between the measurements of the first and second light emitting elements because doing so would have allowed for the determination of calibration values without the need to repeatedly rotate the rotary disk.

	Regarding Claim 2, Nakamura discloses the averaging of gi(θ,Φ) values to self-calibrate the reading value fi(θ)[See Paragraph [0041]], but fails to disclose the use of a third light-emitting element disposed at a position symmetrical to the second light-emitting element with respect to the first light-emitting element.  However, Wang discloses the use of a duplicate light emitting element for a rotary encoder disposed at a distance from a first light emitting element for the purpose of determining a rotation error offset [See Fig. 8 and Paragraph [0055] – “Further, the controller 206 receives additional control signals from error detection unit 214. The error detection unit 214 includes a probe beam and a detector to probe the encoder/calibration pattern written on section 126 of substrate 120. As shown in FIG. 9, the encoder pattern 233 can reveal the errors of the starting encoder pattern 112.”].  It would have been obvious to further duplicate the first light emitting element (creating a third light emitting element) to obtain a third set of rotation measurements and to calculate an average change in differences between the measurements of the second and third light emitting elements .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7012703 B2 – Automatic Encoder Resolution Calibration And Length Measurement System And Method
US 20130124128 A1 – SELF-CALIBRATION METHOD FOR ANGLE DETECTOR, ANGLE DETECTOR, CIRCUMFERENTIAL SCALE CALIBRATION DEVICE, AND ANGLE DETECTOR CALIBRATION DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865